Title: To James Madison from Tench Coxe, 17 September 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Septr. 17th. 1789.
I recd. your message from Mr. Dawson, and am at a loss to account for my letter not reaching you sooner. I presume our Clerks must have let the post slip them the first time, and that it has lain over till the next.
I am informed Mr. Jefferson is expected to arrive soon. The affair in which you were good enough to make me known to him is now decided on. I find it necessary to regain the papers which were deposited with him on that occasion, as they have not been wanted. The plan was to gain sketches and models from a country in the vicinity of France, which would very much assist the Manufactures of the United states. I embarked 120 Guineas in the pursuit—and the business is completed. I mention thus much that when you ask the favor of Mr. Jefferson to procure the papers to be transmitted, which I beg you will receive of him for me, you may be able to explain to him confidentially that the Object on which I took the liberty to trouble him & you was in some degree connected with the public interests.
By yesterdays post I recd. a letter from New York that has placed me in a situation of considerable delicacy and embarrassment. It is from a single gentleman, who appears to move in behalf of friends who think and wish on the Subject as he does. He informs me that they consider it as certain that the Postmaster general will be removed from the Report of the Board of Treasury—and advise me to an Application to the president. I am averse to any application of so delicate a Nature both as it concerns the present incumbent, and as it regards the amiable and excellent Character that Presides in our government. Yet I am told by the Communicant that there are public Reasons, which induce the advice. It comes from a quarter that convinces me some of the Senators know of the letter—and I think there is no doubt that it would be supported by that part of them which is least fond of the federal Constitution. I believe there is an apprehension that Mr. Bache may be nominated, for the letter speaks of him & goes into the grounds & reasons of his Removal from the office, and it seems to be thought that those Reasons continue in force.
How the matter stands I really do not know, Sir, for I am unused to sollicitations and intrigues. But I am entirely at a loss how to proceed. If I were ever so anxious for the office I could not I think bring myself to make a formal Application in my own name directly to the President. And so far as there may really exist public reasons that influence the minds of any to wish me to apply, I am loth absolutely to decline. While I am mentioning the matter to you I feel that I am imposing a matter upon you which I have very little right to do. Yet, if the state of this matter leaves an openening [sic] & the mention of my name might involve any public advantage or convenience—I would submit it [to] your Judgment and discretion entirely either to do what you might think perfectly right and proper or let the matter rest in total Silence.
I do not pretend to any merit with my Country. When I was but a few days of age my speculative Opinions upon the probable event of the Measure of Independency not suiting the more confident opinions of many of my Countrymen, I was impelled by circumstances to leave my home. The impression of this circumstance was not to be removed in a day, but in 1783 I was called upon by my mercantile fellow-Citizens to assist in the direction of our Commerce being appointed with Messrs. Morris, Clymer, Fitzsimons, Pettit & others on a standing Comme. of the Merchants of this city. I was then 28 years of age, and as it is a fact (& not a vain inference) I may add I was the youngest member by many years. I was again elected till the restoration of some degree of order to our trade superceded the necessity of this Comme. In 1786 I was appointed to the Commercial Convention at Annapolis, with two Commissions to treat with the Deputies of Virga. and of Maryland upon certain commercial points, on which you will remember I communicated with you, Govr. Randolph &ca. After this I was nominated by Mr. Clymer to a seat in the old Congress to give our state a mercantile representative in that Body in lieu of Messrs. Meredidith [sic] & Bingham, whose times of service had expired. From the late licentiousness of the press here, from the disappointment of an Individual with whose pretensions my Election interfered & from the hopes of the friends of another federal Candidate to throw Mr. Clymer, my nominator, out of the house of Representatives I was warmly attacked which had not been the case, when sent to Annapolis. I have since that been twice appointed by my mercantile fellow Citizens who best know me upon their Committees to correspond with our Members in both houses of Congress, & twice appointed to the general Convention of the Church in which I was born, which latter is perhaps of most Moment as it is a testimony of the private Character of [an] individual, who tho a sincere friend to genuine Religion is but little of a church going man.
In regard to pretensions I do not make any tho I have sacrificed time very valuable to me, upon the Government of the United states, & of Pennsylvania, upon our commerce and our growing manufactures—and upon some extensive public improvements in our New Country for which I am at this time a Commissioner.
I should apologize for dwelling thus long and minutely upon my Subject, but I wished without a view for a moment to the Appointment in Question to go into some explanation of facts that concerns a character of which you have sometimes seen the most cruel Misrepresentations—and as it [is] all I can say for myself on this or any other occasion, when personal subjects may be forced upon me I shall not again, Sir, have occasion to intrude my own story upon you.
In the Senate for Pennsa. I believe Mr. McClay is my partial friend. Mr. Morris by requesting me to correspond with him at New York, and his gentlemanly stile of treating that correspondence has shewn his confidence and his good dispositions, but He has an old Acquaintance in the convivial way with Mr. Bache. Mr. Clymer has shewn his good Opinion by nominating me to the more important duty of Congress as have both he & Mr. Fitzsimons by giving me their unsollicited influence & votes in my election on that Occasion. But they also have some social Acquaintance with Mr. Bache—tho they do not go much into those Scenes. The Speaker, Mr. Wyncoop, & Col Hartly I consider as men who would be pleased to serve me—also Genl. Muhlenberg & Gen Hiester. Tho I have not any pretensions to a claim upon the friendship of the latter, yet [he] has always acted towards me with the greatest Kindness & respect. I believe therefore that my name would be treated with Candor by our delegation by most of them with partiality. Mr. Scott I should except for I am entirely unknown to him. He has been little in Philada. & I have never been in our Western Country. I respect his Character, & am pleased with his so well justifying the choice of Pennsa. I am satisfied therefore that my name would meet no unfavorable observations from any of the delegation tho probably some of the three first Gentn. are more or less engaged in the support of Mr. Bache. They would not however do me the smallest Injustice in their most secret conversations. Any of the others I believe, but Mr. Scott, would go lengths to serve me—particularly the Speaker, Mr. McClay & Mr. Wyncoop: and if it was thought any public Convenience would arise from it I feel a confidence that either of them would mention or join in mentioning me to the President. I have not said any thing to one of the whole Number upon the subject, but I am satisfied that if it should be thought of any use one of them would move alone or with you upon the least communication. The speaker would be perhaps the most weighty from his station. They may have been applied to by Mr. Bache but I presume they would make no engagements—& I am sure several of them would shew more partiality to me than to Mr. Bache.
In regard to the office I do not consider it as a mere regulation of mails, & distribution of letters. But it is intimately blended with the connexion of the Members of the Union & particularly of the Atlantic & Western territory. It may be made to aid considerably the advancement of internal commerce and territorial improvement, and to expedite the sudden operations of the Executive department.
I have really occasion, Sir, to apologize for so long and apparently so selfish a Letter; but the most proper way in which I can do it is to assure you as I most truly do that it is my sincere wish that you would without hesitation obey the dictates of your Judgment and discretion by a total inattention to its contents should the Subject appear to you of even doubtful propriety. For I have too just a Sense of the intri[n]sic value of your Character to the United States to consent to your hazarding the smallest particle of it to serve me under any circumstances that can occur. I am with the most respectful esteem, dr. Sir yr. affectionate & obedt. Servt.
Tench Coxe
I have concluded to mention this matter to the Speaker only.
